Citation Nr: 1635923	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-38 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an injured ear drum and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a fractured nose and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Army from February 1943 to March 1943.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Manila Regional Office (RO) which determined that new and material evidence had not been submitted to reopen the Veteran's claims.

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In August 1948, VA denied service connection for an injured ear drum. The Veteran was informed in writing of the adverse determination at that time. He did not subsequently submit a notice of disagreement (NOD) with the decision.

2.  The August 1948 rating decision denying service connection for an injured ear drum is final.

3.  The additional documentation submitted since the August 1948 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

4.  The Veteran's left ear drum disorder was not initially manifested during active service and was not caused or aggravated by military service.

5.  In August 1948, VA denied service connection for a fractured nose. The Veteran was informed in writing of the adverse determination at that time. He did not subsequently submit an NOD with the decision.

6.  The August 1948 rating decision denying service connection for a fractured nose is final.

7.  The additional documentation submitted since the August 1948 rating decision is not material.


CONCLUSIONS OF LAW

1.  The August 1948 rating decision denying service connection for an ear drum injury is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).

3.  The criteria for service connection for a left ear drum injury residuals have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The August 1948 rating decision denying service connection for a fractured nose is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim has not been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a December 2013 notice which informed him of the evidence generally needed to reopen his claims and establish service connection; what actions he needed to undertake; and how VA would assist him in developing his claims. The December 2013 notice was issued to the Veteran prior to the February 2014 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation identified by the Veteran. He was not afforded a VA examination in connection with his claims. However, VA does not have the duty to provide an examination in every case. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no evidence of a current nose fracture disability. Further, the only evidence establishing that a left ear drum disability or fractured nose incurred in service are the Veteran's reports. Therefore, the Board finds that the Veteran is not entitled to examinations for his claimed disabilities. There is sufficient competent evidence of record for VA to decide the claims without examinations.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Ear Drum Injury

A.  New and Material Evidence

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In August 1948, VA denied service connection for an ear drum injury because the disorder was "not shown by the evidence of record." The Veteran was informed in writing of the adverse decision and did not submit an NOD.

The August 1948 decision was based on service treatment records and service personnel records, as well as the Veteran's claim form. Service treatment records indicate that the Veteran was seen for complaints of left ear pain and drainage. On examination, however, no ear drum injury was reported and no ear-related diagnosis was advanced.

New and material evidence pertaining to the issue of service connection for an ear drum injury was not received by VA or constructively in its possession within one year of written notice to the Veteran of the August 1948 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the August 1948 rating decision includes VA treatment records, additional service treatment records, and a statement from the Veteran. The record includes a diagnosis of a left ear drum perforation.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim is reopened.


B.  Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records document that the Veteran was seen in February 1943 for complaints of left ear pain. He reported having "ear trouble" for as long as he could remember, including earaches and pain, that his ear had been "opened," and that he has frequent drainage problems. An ear, nose, and throat examination done at that time notes nothing with respect to ear problems. He was diagnosed with pan-sinusitis.

An October 1998 VA treatment record states that the Veteran had a "broken left eardrum" which happened "many years ago while he was boxing." A diagnosis of "long-standing left eardrum perforation" was advanced. A June 1999 VA treatment record states that the Veteran had a history of left ear drum damage and a diagnosis of status-post damage to left ear drum was advanced. A September 2000 VA treatment record notes that the Veteran reported a history of a ruptured left ear drum while in service. On examination he was found to have "evidence of absence of left tympanic membrane." 

In a May 2013 statement, the Veteran reported that he had trouble hearing his commander while in-service and was directed to sick bay where tests located a hole in his ear drum. An April 2014 VA treatment record notes that the Veteran had a history of middle ear problems in service. A July 2014 VA treatment record states that on examination of the Veteran's left ear there was "no apparent perforation of the drum."

There is no evidence of an in-service left ear drum injury. Although the Veteran was seen for ear pain and reported frequent drainage, he was not found to have any ear injury in-service. Further, no medical provider has concluded that the Veteran's in-service left ear complaints are related to his post-service disorder. To the extent that VA treatment records discuss the Veteran's in-service history of ear complaints, it is only to note the history as reported by the Veteran. Although the Veteran is competent to report the history of his left ear drum injury, he is not credible. In his October 1998 VA treatment record, he reported that the left ear drum perforation occurred as a result of an injury received while boxing. Further, the Veteran's service treatment records also convey that there was no in-service ear drum injury.

A preponderance of the evidence is against a finding that the Veteran had an in-service left ear drum injury which is related to his current left ear disorder. Therefore, service connection is not warranted and the claim is denied.

III.  Nose Fracture

In August 1948, VA denied service connection for a fractured nose because the disorder was "not shown by the evidence of record." The Veteran was informed in writing of the adverse decision and did not submit an NOD.

The August 1948 decision was based on service treatment records and service personnel records, as well as the Veteran's claim form. Service treatment records indicate that the Veteran was seen for complaints of nasal pain. He was diagnosed with pan-sinusitis. 

New and material evidence pertaining to the issue of service connection for a fractured nose was not received by VA or constructively in its possession within one year of written notice to the Veteran of the August 1948 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the August 1948 rating decision includes VA treatment records and additional service treatment records. A June 2001 VA treatment record states that the Veteran's nose disorders are epistaxis and sinus problems. The additional service treatment records indicate that in February 1943, the Veteran was found to have a deviated septum. The VA treatment records and additional service treatment records do not indicate that the Veteran currently has or had in service a fractured nose.

As new and material evidence has not been received, the Veteran's claim of entitlement to service connection for a nose fracture is not reopened.


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a left ear drum injury, and to this extent only, the appeal is granted.

Service connection for a left ear drum injury is denied.

The Veteran's application to reopen his claim of entitlement to service connection for a fractured nose is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


